COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER WITHDRAWING MEDIATION ORDER



Cause number:               01-18-00632-CV

Style:               Cliff Santellana and Gulf-Tex Roofing & Services, LLC d/b/a Gulf-Tex
Roofing & Services v. Centimark Corporation

Date motion filed:          August 22, 2018

Type of Motion:             Objection to Mediation

Party filing motion:        Appellee



      It is ordered Appellee’s objection to mediation is granted. We withdraw our
Mediation Order dated August 20, 2018 .

Judge's signature: /s/ Russell Lloyd
                 X Acting individually                  Acting for the Court

                      Panel consists of

Date: August 28, 2018
*       Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).